DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to examiner what thicknesses would be considered more than or less than about 0.02 inch.
The term “substantially” in claim 17is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to examiner what
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stulen (US 2013/0289592).
Regarding claim 1, Stulen teaches a handle assembly for use with a surgical instrument (handle assembly 1000 for instrument 10) comprising: first and second housing halves (1010 and 1030); a movable handle movably coupled to at least one of the first or second housing halves (28); a break-away assembly including: a weakened portion on the at least one of the first or second housing halves (weakened strips 1016,1036); and a first coupling member including first and second joints coupled to the respective first and second housing halves (post and socket 1012, 1014), the first joint coupled to the weakened portion (1042,1050), wherein the first and second joints are inter-locked such that separation of the first and second housing halves breaks the weakened portion to inhibit actuation of the movable handle (par. [0089] destruction of switch assembly when snap latch members 1042 and 1050 are pulled apart).
Regarding claim 2, Stulen teaches wherein the movable handle is pivotably secured to the weakened portion (28 pivotably secured to weakened portion as part of the housing halves). 
Regarding claim 3, Stulen teaches wherein the first coupling member is disposed adjacent the movable handle (Fig. 22-23).
Regarding claim 7, Stulen teaches the first and second housing halves are ultrasonically welded (par. [0086]).
Regarding claim 8, Stulen teaches wherein the first joint of the first coupling member defines a cavity (socket), and the second joint of the first coupling member includes a tooth configured to be securely received in the cavity (post to go into socket as in par. [0086]).
Regarding claim 9, Stulen teaches wherein the second joint of the first coupling member defines a slot configured to receive at least a portion of the first joint therein (post to go into corresponding socket as in par. [0086]).
Regarding claim 10, Stulen teaches wherein the break-away assembly further includes a second coupling member including third and fourth joints coupled to the respective first and second housing halves (post and socket 1034, 1014), the third joint coupled to the weakened portion (both formed as part of housing piece), the third and fourth joints are inter-locked such that separation of the first and second housing halves breaks the weakened portion to inhibit actuation of the movable handle (par. [0089] destruction of switch assembly when snap latch members 1042 and 1050 are pulled apart).
Regarding claim 11, Stulen teaches wherein at least a portion of the movable handle is interposed between the first and second coupling members (part of trigger 28 within the handle as in at least Fig. 22-23).
Regarding claim 12, Stulen teaches wherein the first and second coupling members define longitudinal axes that are orthogonal to each other (first axis along planar circular surface of 1012, second as the axis through 1014).
Regarding claim 13, Stulen teaches wherein the first and second coupling members are adjacent the pivot of the movable handle (Fig. 22-23).
Regarding claim 14, Stulen teaches wherein at least one of the first or second coupling members includes a snap-fit configuration (par. [0088]).
Regarding claim 15, Stulen teaches a single-use surgical instrument comprising: a handle (20) assembly including: first and second housing halves (1010, 1030); a movable handle pivotably coupled to at least one of the first or second housing halves about a pivot (trigger 28 coupled to the housing as in Fig. 1); a break-away assembly including: a weakened portion on the at least one of the first or second housing halves (par. [0087] weakened portions 1016,1036); and a first coupling member including first and second joints coupled to the respective first and second housing halves (posts and sockets 1032, 1034, 1012, 1014), the first joint coupled to the weakened portion (as part of the housing halves), wherein the first and second joints are coupled to each other such that separation of the first and second housing halves breaks the weakened portion to inhibit actuation of the movable handle about the pivot (par. [0087] breaking between hosing members 1010 and 1030); an elongate member extending distally from the handle assembly (elongate member 30 as in Fig. 1); and an end effector supported on the elongate member and operatively coupled to the handle assembly (40 coupled to 30 and the handle 20).
Regarding claim 16, Stulen teaches wherein the first and second joints of the first coupling member have a snap-fit configuration (par. [0088]).
Regarding claim 17, Stulen teaches wherein the first coupling member is substantially parallel to a longitudinal axis defined by the elongate member (coupling member with posts and sockets 1012 and 1032 are parallel to an axis of 30).
Regarding claim 18, Stulen teaches wherein the second joint defines a slot configured to receive at least a portion of the first joint therein (1012 to fit into 1032 as in Figs. 23-24, par. [0086]).
Regarding claim 19, Stulen teaches wherein the first coupling member is disposed adjacent the pivot (Fig. 22-23).
Regarding claim 20, Stulen teaches a single-use handle assembly (20) comprising: first and second housing halves (1010 and 1030), the first housing half having a first portion having a first thickness and a second portion having a second thickness less than the first thickness (1010 with portion with a normal thickness and a portion with a reduced thickness 1016 as in par. [0087]); a movable handle movably coupled to the second portion of the first housing (28); a break-away assembly including: a first coupling member including first and second snap joints coupled to the respective first and second housing halves (each segment of the v shaped cutout of 1016), the first snap joint coupled to the second portion of the first housing half (first segment coupled to the weakened portion of 1016), wherein the first and second snap joints are inter-locked such that separation of the first and second housing halves breaks the second portion of the first housing to inhibit actuation of the movable handle (1016 segments coupled such that separation of the housing breaks the strips, and prevents the movable handle from working as intended).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stulen.
Regarding claim 4, Stulen is not explicit wherein the weakened portion has a thickness of about 0.02 inch.However, Stulen teaches reduced wall thicknesses. One of ordinary skill in the art to look to wall thicknesses that would promote breakage as desired in par. [0087] of Stulen, and would come to an optimal thickness through routine experimentation. See MPEP 2144.05.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stulen in view of Allen (US 2016/0345990).
Regarding claim 5, Stulen is silent wherein the first and second joints and the respective first and second housing halves are formed as a single construct.However, Allen teaches housing portions formed monolithically (par. [0007]).
It would have been obvious to one of ordinary skill in the art to modify Allen with the monolithically formed housing as in Allen, which is a single construct design. This would allow for a way of forming the housing for the device.
Regarding claim 6, Stulen is silent wherein the first and second housing joints and the respective first and second housing halves are monolithically formed.However, Allen teaches housing portions formed monolithically (par. [0007]).
It would have been obvious to one of ordinary skill in the art to modify Allen with the monolithically formed housing as in Allen. This would allow for a way of forming the housing for the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Plascencia (US 2013/0085492) teaches frangible housing halves with a thin walled portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794